Title: To George Washington from Alexander Hamilton, 9 March 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Departt 9th Mar. 1792.

The Secretary of the Treasury has the honor respectfully to enclose to the President of the United States a Petition to the President from Samuel Davis of the State of Rhode Island & Providence Plantations, together with the papers from the files of the Treasury relative thereto. These last are transmitted with the Petition at the request of the honorable Mr Bourne of that State, who has applied in behalf of the Petitioner.
